Title: To Thomas Jefferson from Anne Cary Randolph, 19 February 1808
From: Randolph, Anne Cary
To: Jefferson, Thomas


                  
                     My Dear Grand Papa 
                     
                     Febuary 19 1808
                  
                  I recieved your letter & we are all very sorry to hear that you are not certain of coming home in April. I shall plant Governor Lewis’s Peas as soon as the danger of frost is over, the bed they were in last summer was so much shaded that all of them did not ripen & as there are a good many empty one’s, I think it will be better to change it. the shady one will suit violets or any other flowers that like shade. the Tube rose & Amaryllis’s are the only roots which I have not put in the ground & you will be at home I expect before it is time to plant them. I believe I can get some everlasting Peas in this neighbourhood if so I shall sow them in the bed in which they were last year, but did not come up. it is reported that Evelina Bolling is going to be married to Mr Garett of Charlottsville. all the children are well & send their love to you. Adieu My Dear Grand Papa your truly affectionate Grand daughter
                  
                     A C R
                  
               